from a judgment of the Supreme Court, Monroe County (Daniel J. Doyle, J., for Ann Marie Taddeo, J.), entered March 22, 2007 in a divorce action. The judgment dissolved the marriage between the parties.
Now, upon the stipulation of withdrawal and discontinuance signed by plaintiff, defendant and the attorney for defendant on September 4, 2007 and filed in the Monroe County Clerk’s Office on September 5, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Smith, Peradotto and Pine, JJ.